Summary Prospectus Supplement August 29, 2016 Putnam Retirement Income Fund Lifestyle 1 Summary Prospectus dated November 30, 2015 The fund will offer class R6 shares to employer-sponsored retirement plans beginning on September 1, 2016. The prospectus is supplemented as follows to add information about class R6 shares. The front cover page is supplemented to add class R6 shares to the list of shares to which the prospectus relates, and to indicate that the fund’s symbol for class R6 shares is pending. Effective September 1, 2016, the sub-sections Shareholder fees, Annual fund operating expenses and Example in the section Fees and expenses will be deleted in their entirety and replaced as indicated below: Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as imposed on purchases (as a a percentage of original purchase price or Share class percentage of offering price) redemption proceeds, whichever is lower) Class A 4.00% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.25% NONE Class R NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribu- Total Total annual tion and Acquired annual fund operating Manage- service fund fees fund Expense expenses Share ment (12b-1) Other and operating reimburse- after expense class fees fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.61% 0.58% 1.44% (0.43)% 1.01% Class B 0.00% 1.00% 0.61% 0.58% 2.19% (0.43)% 1.76% Class C 0.00% 1.00% 0.61% 0.58% 2.19% (0.43)% 1.76% Class M 0.00% 0.50% 0.61% 0.58% 1.69% (0.43)% 1.26% Class R 0.00% 0.50% 0.61% 0.58% 1.69% (0.43)% 1.26% Class R6 0.00% N/A 0.48%< 0.58% 1.06% (0.43)% 0.63% Class Y 0.00% N/A 0.61% 0.58% 1.19% (0.43)% 0.76% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, restated to reflect the lower investor servicing fees applicable to class R6 shares. 302362 8/16 @ Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $499 $797 $1,116 $2,020 Class B $679 $944 $1,335 $2,300 Class B (no redemption) $179 $644 $1,135 $2,300 Class C $279 $644 $1,135 $2,490 Class C (no redemption) $179 $644 $1,135 $2,490 Class M $449 $800 $1,174 $2,223 Class R $128 $491 $877 $1,962 Class R6 $64 $294 $543 $1,255 Class Y $78 $335 $613 $1,405 Effective September 1, 2016, Putnam Government Money Market Fund will replace Putnam Money Market Fund as an underlying fund for Putnam Retirement Income Fund Lifestyle 1. As a result, effective September 1, 2016, all references to Putnam Money Market Fund are removed and replaced with references to Putnam Government Money Market Fund. Summary Prospectus Supplement August 1, 2016 Putnam Retirement Income Fund Lifestyle 1 Summary Prospectus dated November 30, 2015 Effective September 1, 2016, the sub-section Annual fund operating expenses in the section Fees and expenses will be deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Acquired Total Total annual fund Distribution fund fees annual fund Expense operating expenses Share Manage- and service Other and operating reimburse- after expense class ment fees (12b-1) fees expenses expenses @ expenses ment # reimbursement Class A 0.00% 0.25% 0.61% 0.58% 1.44% (0.43)% 1.01% Class B 0.00% 1.00% 0.61% 0.58% 2.19% (0.43)% 1.76% Class C 0.00% 1.00% 0.61% 0.58% 2.19% (0.43)% 1.76% Class M 0.00% 0.50% 0.61% 0.58% 1.69% (0.43)% 1.26% Class R 0.00% 0.50% 0.61% 0.58% 1.69% (0.43)% 1.26% Class Y 0.00% N/A 0.61% 0.58% 1.19% (0.43)% 0.76% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. @ Restated to reflect (1) current fees resulting from a change in the fund’s and the underlying funds’ investor servicing arrangements; and (2) investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. # Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Effective September 1, 2016, the sub-section Example in the section Fees and expenses will be deleted in its entirety and replaced with the following: Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $499 $797 $1,116 $2,020 Class B $679 $944 $1,335 $2,300 Class B (no redemption) $179 $644 $1,135 $2,300 Class C $279 $644 $1,135 $2,490 Class C (no redemption) $179 $644 $1,135 $2,490 Class M $449 $800 $1,174 $2,223 Class R $128 $491 $877 $1,962 Class Y $78 $335 $613 $1,405 Effective September 1, 2016, Putnam Government Money Market Fund will replace Putnam Money Market Fund as an underlying fund for Putnam Retirement Income Fund Lifestyle 1. As a result, effective September 1, 2016, all references to Putnam Money Market Fund are removed and replaced with references to Putnam Government Money Market Fund. 302105 8/16 Putnam Retirement Income Fund Lifestyle 1 Before you invest, you may wish to review the fund’s prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The fund’s prospectus and SAI, both dated 11/30/15, are incorporated by reference into this summary prospectus. Goal Putnam Retirement Income Fund Lifestyle 1 seeks as high a rate of current income as Putnam Investment Management, LLC believes is consistent with preservation ofcapital. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in class A shares or $50,000 in class M shares of Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 89 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s SAI. Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A 4.00% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.25% NONE Class R NONE NONE Class Y NONE NONE 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management fees Distribution and service (12b-1) fees Other expenses Acquired fund feesand expenses Total annual fund operating expenses Expense reimbursement # Total annual fund operating expenses after expense reimbursement Class A 0.00% 0.25% 0.43% 0.70% 1.38% (0.43)% 0.95% Class B 0.00% 1.00% 0.43% 0.70% 2.13% (0.43)% 1.70% Class C 0.00% 1.00% 0.43% 0.70% 2.13% (0.43)% 1.70% Class M 0.00% 0.50% 0.43% 0.70% 1.63% (0.43)% 1.20% Class R 0.00% 0.50% 0.43% 0.70% 1.63% (0.43)% 1.20% Class Y 0.00% N/A 0.43% 0.70% 1.13% (0.43)% 0.70% *Applies only to certain redemptions of shares bought with no initial sales charge. **This charge is phased out over six years. ***This charge is eliminated after one year. #Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 11/30/16. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $493 $779 $1,086 $1,955 Class B $673 $926 $1,305 $2,237 Class B (no redemption) $173 $626 $1,105 $2,237 Class C $273 $626 $1,105 $2,428 Class C (no redemption) $173 $626 $1,105 $2,428 Class M $443 $782 $1,144 $2,160 Class R $122 $472 $846 $1,897 Class Y $72 $316 $581 $1,336 3 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
